DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 9 objected to because of the following informalities: “iridium oxide platinum black” in line 2 should be written “iridium oxide; platinum black”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an expandable assembly disposed at the end of the shaft” in line 3. It is unclear at which end of the shaft the expandable assembly is disposed. Claims 21-22 recites that the expandable assembly is attached to the distal end of the shaft. Therefore, for the 
Claims 3-24 are rejected as depending from a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-9, 12-18, and 20-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brisken et al., (US 20020099292; hereinafter Brisken).
Regarding claim 2, Brisken discloses (Figures 11A-11C) a device (248) configured to be inserted into a body lumen, comprising: an elongate shaft comprising a proximal end and a distal end; an expandable assembly (250) disposed at the end of the shaft and configured to transition from a radially compact state to a radially expanded state; a plurality of electronic elements (252, 254) positioned on and/or within the expandable assembly (250) and configured to at least one of receive or transmit electrical signals; and a plurality of communication paths (leads) positioned on and/or within the expandable assembly (250) selectively coupling the plurality of electronic elements (252, 254) to a plurality of electrical contacts configured to electrically connect to an 
Regarding claim 3, Brisken further discloses (Figures 11A-11C) that the expandable assembly (250) is further configured for insertion into a heart chamber ([0108]).
Regarding claim 4, Brisken further discloses (Figures 11A-11C) that at least some of the plurality of electronic elements (252, 254) are fixedly attached to the expandable assembly (250), ([0106]-[0120]).
Regarding claim 5, Brisken further discloses (Figures 11A-11C) that at least one of the plurality of electronic elements (252, 254) further comprises at least one element (252) selected an electrode; a sensor; a transducer; a heating element; a cooling element; and combinations of two or more thereof ([0106]-[0120]). 
Regarding claim 6, Brisken further discloses (Figures 11A-11C) that the plurality of electronic elements (252, 254) further comprises at least one electrode (252), ([0106]-[1020]).
Regarding claim 7, Brisken further discloses (Figures 11A-11C) that the plurality of electronic elements (252, 254) comprises at least four electrodes (252) and at least four ultrasound transducers (254) as seen in Figure 11A ([0106]-[0120]).
Regarding claim 8, Brisken further discloses (Figures 11A-11C) that the plurality of electronic elements (252, 254) comprises at least one electrode (252) comprising a conductive coating ([0114]: platinum black electrodes).
Regarding claim 9, Brisken further discloses (Figures 11A-11C) that the conductive coating is selected from the group consisting of: iridium oxide; platinum black; PEDOT; carbon nanotubes; and combinations of two or more thereof ([0114]).
Regarding claim 12, Brisken further discloses (Figures 11A-11C) that the expandable assembly (250) comprises a spline support (256), ([0110]).
Regarding claim 13, Brisken further discloses (Figures 11A-11C) that the plurality of electronic elements (252, 254) further comprises at least one electronic element (252) selected from the group consisting of: a multiplexer; a transducer; a sensor (EP electrode); an A/D converter; a D/A converter; an electric to optical signal converter; an optical to electrical signal converter; an analog signal filter; a digital signal filter; an amplification circuit; a pre-amplification circuit; and combinations of two or more thereof ([0106]-[0120]). 
	Regarding claim 14, Brisken further discloses (Figures 11A-11C) at least one communication conduit (the wires, for example elements 258, which travel from element 250 to 
	Regarding claim 15, Brisken further discloses (Figures 11A-11C) that the at least one communication conduit comprises a conduit selected from the group consisting of: a wire; a trace; a coaxial cable; a micro coaxial cable; an optical fiber; and combinations of two or more thereof ([0106]-[0120]).
	Regarding claim 16, Brisken further discloses (Figures 11A-11C) that the expandable assembly (250) comprises a plurality of splines (242), each spline (242) comprising a connection region comprising a series of electrical connection points (where each electronic element is connected to its lead), wherein the connection regions are arranged linearly about a central axis of the expandable assembly, and wherein at least one of the connection regions is staggered with respect to at least one other connection region ([0106]-[0120]: since the electronic elements are staggered, at least one connection region would be staggered with respect to at least one other connection region as well).
	Regarding claim 17, Brisken further discloses (Figures 11A-11C) that the plurality of splines (242) are flexibly attached to each other (at least at the proximal and distal ends of the splines, since they flexibly transition between the expanded and contracted states), ([0106]-[0120]).
	Regarding claim 18, Brisken further discloses (Figures 11A-11C) that the plurality of electronic elements (252, 254) further comprises at least one electrode (252), and at least one of the plurality of communication paths (leads) is electrically connected to the at least one electrode (252) and at least one of the plurality of ultrasound transducers (254), ([0106]-[0120]).
Regarding claim 20, Brisken further discloses (Figures 11A-11C) that the shaft defines an elongate lumen configured to slidingly receive a second device selected from the group consisting of: a guidewire; an ablation catheter; and combinations of two or more thereof ([0134], [0144]).
	Regarding claim 21, Brisken further discloses (Figures 11A-11C) that the expandable assembly (250) is attached to the distal end of the shaft ([0106]-[0120]).
	Regarding claim 22, Brisken further discloses (Figures 11A-11C) that the shaft comprises a distal portion and wherein the expandable assembly (250) is mounted to the shaft distal portion ([0106]-[0120]).
	Regarding claim 23, Brisken further discloses (Figures 11A-11C) that the expandable assembly (250) is biased in the radially expanded state ([0108]: once in the target area, the basket may be allowed to open into its expanded condition by spring action of the elements 242, which means it is biased in the radially expanded state in this case).
	Regarding claim 24, Brisken further discloses (Figures 11A-11C) that the expandable assembly (250) is biased in the radially compact state ([0108]: once in the target area, the basket may be allowed to open into its expanded condition by a separate actuator, which means it is biased in the radially compact state in this case since it requires an extra force to move from the compact state to the expanded state without doing so automatically).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brisken, as applied to claim 2, and further in view of Griffith et al., (US 4841977; hereinafter Griffith). 
Regarding claims 10-11, Brisken discloses the device of claim 2, but fails to disclose that at least one of the plurality of ultrasound transducers comprises a matching layer, an active element on the matching layer, and a backing material on the active element; wherein the matching layer is a quarter-wave matching layer based on immersion in blood. However, Griffith teaches (Figure 1) a catheter device configured to be inserted into a body lumen, wherein at least one of a plurality of ultrasound transducers (70) comprises a matching layer (128), an active element (126) on the matching layer, and a backing material (124) on the active element; wherein the matching layer (128) is a quarter-wave matching layer based on immersion in blood (Col. 15, line 67 – Col. 16, line 2; Col. 17, lines 26-51). Therefore, it would have been obvious to one having ordinary skill in the art at the time if the invention to modify Brisken to include at least one of the plurality of ultrasound transducers comprising a quarter-wave matching layer based on immersion in blood, an active element on the matching layer, and a backing material on the active element, as taught by Griffith, because the modification would allow for more efficient transfer of energy between the active element and its surrounding media, thus increasing the sensitivity and efficiency of the at least one of the plurality of ultrasound transducers (Griffith; Col. 17, lines 48-51). 
Claims 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brisken, as applied to claim 18, and further in view of Hakki et al., (US 5749833; hereinafter Hakki). 
Regarding claim 19, Brisken discloses the device of claim 18, but fails to disclose that the at least one communication path comprises at least one coaxial cable comprising a shield and an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.C.P./Examiner, Art Unit 3794

/EUN HWA KIM/Primary Examiner, Art Unit 3794